Citation Nr: 0024720	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  97-26 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his son and a County Service Officer


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
November 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from April and May 1996 rating 
decisions that denied entitlement to service connection for 
bilateral hearing loss.  However, the veteran repeatedly 
stated that he was seeking service connection for a hearing 
loss of his right ear only.  In a March 1999 decision  the 
Board noted that service connection for a left hearing loss 
was not on appeal.  

In June 1998, the Department of Veterans Affairs (VA) Medical 
and Regional Center (M & ROC) in Sioux Falls, South Dakota, 
granted the veteran's claim of service connection for 
traumatic fracture of the little finger and assigned a 
noncompensable disability rating.  In August 1998, the 
veteran testified at a hearing before the undersigned Board 
member at the M & ROC.  In a March 1999 decision, the Board 
declined to find that the veteran had submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for a respiratory disability, secondary to mustard 
gas exposure.  At that time, the Board remanded the veteran's 
claim of entitlement to service connection for a right ear 
hearing loss to the M & ROC for further evidentiary 
development. 

In an August 2000 statement, the veteran's service 
representative indicated that the matters at issue were 
"[e]ntitlement to service connection for atopic dermatitis 
in excess of the percentage currently assigned" and 
"[e]ntitlement to a total disability rating for compensation 
purposes based upon individual unemployability."  These 
matters have not been developed for appellate review and 
cannot be considered in this decision.  38 C.F.R. § 20.200.  
It is unclear if the representative is seeking to raise new 
claims.  The matters are referred to the M & ROC for 
clarification and consideration.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the M & ROC.

2. A right ear hearing loss was not present in service or 
manifested within one year thereafter, and any current 
right hearing loss is not shown to be related to service 
or any incident of service.


CONCLUSION OF LAW

A right hearing loss was not incurred or aggravated in 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a right ear 
hearing loss.  The legal question to be answered, initially, 
is whether the veteran has presented evidence of a well-
grounded claim; that is, a claim that is plausible.  If he 
has not presented a well-grounded claim, his appeal must fail 
with respect to this claim and there is no duty to assist him 
further in the development of his claim. 38 U.S.C.A. § 
5107(a). To that end, the Board remanded the veteran's claim 
in March 1999, in part to afford the M & ROC the opportunity 
to obtain additional post-service VA records.  As will be 
explained below, the Board finds that the veteran's claim for 
a right hearing loss is well grounded.  He has complained of 
a hearing loss that he alleges began in service, he is 
competent to state that he has had decreased hearing since 
that time and he has a current diagnosis of right ear hearing 
loss.  See Savage v. Gober, 10 Vet. App. 488 (1997).  The 
Board is satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
C.F.R. § 5107(a).

The Board notes that the veteran's complete service medical 
records are unavailable and may have been destroyed in a 1973 
fire at the National Personnel Records Center (NPRC), 
according information received from the NPRC in December 
1997.  Where service medical records are missing, The duty of 
the VA to assist the veteran, to provide reasons and bases 
for its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule are heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993); citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991); and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The U.S.  Court of 
Appeals for Veterans Claims has further held that "[n]owhere 
do VA regulations provide that a veteran must establish 
service connection through medical records alone." Stozek v. 
Brown, 4 Vet. App. 457, 461 (1993), quoting Cartright v. 
Derwinski, 2 Vet. App.  24, 25-26 (1991).  See also Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999) (When a veteran's 
service medical records are unavailable, the VA duty to 
assist and the Board's duty to provide reasons and bases for 
its findings and conclusions are heightened.).

Factual Background

As noted above, the veteran's service medical records are 
unavailable.  However, according to a December 1997 statement 
from the NPRC, morning reports of Reception Company #1, 1775 
SCU, Fort Snelliing, Minnesota, from November 17, 1943 to 
January 31, 1944 do not refer to complaints or treatment of 
right ear hearing loss.  (In documents submitted at his 
personal hearing at the RO, the veteran indicated arriving at 
Fort Snelling on October 25, 1943.)  Morning reports of 
Company A, 79th Infantry Training Battalion, Camp Roberts, 
California, from December 3, 1943 to April 13, 1944 indicate 
that the veteran was "sick in quarters" on February 19 and 
20, 1944; he was not hospitalized and a diagnosis for his 
illness is not provided.  Sick reports of Company E, 383rd 
Infantry Regiment, from October 20, 1944 to June 30, 1945 and 
from October 13, 1945 to January 4, 1946 are negative for 
entries referable to the veteran.  Furthermore, the NPRC 
searched morning reports of that unit for December 1944 and 
April 13, 1945 to May 31, 1945 but no entries were found for 
the veteran.  The NPRC also noted that a military history 
shows the 383rd Infantry Regiment, 96th Infantry Division, in 
combat in Leyte, Philippines until February 1945.  The unit 
departed the Philippines for Okinawa in March 1945.

The veteran's Report of Transfer or Discharge (DD Form 214) 
reflects that his awards and decorations include the Purple 
Heart, the Philippine Liberation Ribbon with one Bronze Star 
and the Combat Infantryman Badge.

Post service, private and VA medical records, dated from 1946 
to 1998, are associated with the claims file.

A July 1977 VA examination report indicates that the veteran 
was hospitalized approximately fifteen years earlier for a 
nervous heart condition diagnosed as anxiety reaction.  He 
currently complained of sciatic referred pain and had a mild 
hearing loss that developed in recent years.  His ears were 
normal on gross examination with mild bilaterally 
neurosensory hearing loss elicited by gross examination.

In a July 1978 statement, G. F. M., M.D., said he treated the 
veteran since October 1946.  Dr. M. did not document any 
complaints, symptoms or treatment for right ear hearing loss.

According to private hospital records dated in April and May 
1980, the veteran was hospitalized for treatment of 
epididymitis.  When examined in April 1980, his vision and 
hearing were described as good.

In a March 1996 statement, the veteran asserted that he 
sustained a right ear hearing loss when a concussion 
fractured his right ear as a result of an artillery or a 
mortar round that exploded near him while he was in Okinawa.  
He said he had right ear hearing loss, but his left ear was 
good.

According to March 1996 VA audiogram the pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
60
75
70
LEFT
25
20
55
       
80
85

Speech recognition was 92 percent in the veteran's right ear 
and 88 percent in his left ear and his tympanic membranes 
were within normal limits.  A March 1996 VA ear, nose and 
throat (ENT) consultation report reflects the veteran's 
complaints of frequent epistaxis (nosebleed) for one year on 
the right side.  Some right ear recurrent earache was noted 
and, according to the record, the history was suggestive of 
TMJ (temporomandibular joint dysfunction).    

In a November 1996 statement, the veteran said he was wounded 
four times in service.  He reported bleeding out of his right 
ear the morning after landing in Okinawa.  In a February 1997 
statement, the veteran's wife said he sustained hearing loss 
in Okinawa, fifty-two years earlier.  A recent hearing test 
showed normal left ear hearing and right ear hearing loss.

In an October 1997 statement, the veteran asserted that in 
1987 he transferred his VA care from Fort Meade, South 
Dakota, but the RO mixed his records with another veteran of 
the same name.  However, according to a November 1997 file 
note, accompanying VA medical records from the VA M & ROC in 
Fargo, North Dakota, the other veteran's records were sent to 
the Federal Records Center and, as they had different social 
security numbers, it was unlikely the records were confused.

In a December 1997 statement, the veteran requested that the 
M & ROC contact the NPRC for his service medical records in 
October and November 1943, at Fort Snelling, Minnesota.  The 
veteran also requested a copy of his VA medical records from 
the VA Sioux Falls Hospital in 1947.  He said that from there 
he was sent to Fort Meade.  Later that month, the M& ROC 
responded to his inquiry and indicated that the records he 
requested were not at the regional office.  The veteran's 
request was forwarded to the VA medical center in Sioux Falls 
to respond to his request that would then be forwarded to the 
VA medical center at Fort Meade for its response to him.

In a February 1998 statement, the veteran said he lost his 
right ear hearing and bled out of the ear in Okinawa the same 
night that [redacted] was killed.  He reported the hearing 
loss at discharge and was told it would be taken care of.

In March 1998, the veteran underwent VA audiological 
examination.  According to the examination report, findings 
of the March 1996 VA examination showed bilateral 
sensorineural hearing loss.  The veteran now complained of 
substantial hearing loss in his right ear and believed he had 
normal left ear hearing.  He reported right ear bleeding 
following an artillery explosion in 1946 during active 
service.  No hearing test was done at that time or after 
discharge from service. Audiogram pure tone thresholds in 
decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
70
80
80
LEFT
40
40
80
       
90
90

Speech recognition scores on the Maryland CNC word lists were 
80 percent in the veteran's right ear and 76 percent in his 
left ear.  Otoscopic examination revealed normal appearing 
ear canals and tympanic membranes.  Moderate to severe, 
symmetrical, mixed hearing loss, bilaterally, with a high 
frequency, sensorineural component was shown, in line with 
findings of two years ago.  Speech recognition was fair, 
bilaterally.  The diagnosis was right ear moderately severe 
hearing loss and left ear severe hearing loss.

In a May 1998 Audiology Report, a VA audiologist reviewed the 
veteran's claims file in light of the veteran's claim that 
his right ear hearing loss was based on one episode of 
acoustic trauma when a single artillery incident affected 
only his right ear that bled at the time.  The audiologist 
noted the absence of hearing loss complaints until March 
1996, although there was reference to an earlier 
identification of hearing loss in 1977, although those 
records could not be found.  According to the audiologist, 
the veteran had mild to severe mixed hearing loss, 
bilaterally, and it was doubtful that this type and degree of 
symmetrical hearing loss was related to service.  First, the 
hearing loss was inconsistent with the type and degree of 
loss one would expect, based on the veteran's report.  
Second, the hearing loss was bilateral, not unilateral.  
Third, the substantial delay, 31 to 50 years, in reporting 
the hearing loss was an inordinate length of time before 
reporting such a significant hearing loss.  Fourth, the 
veteran reported significant occupational noise exposure as a 
farmer that may have contributed to his current hearing loss.

At his August 1998 Board hearing, and at his February 1998 
personal hearing at the M & ROC, the veteran testified that 
while in Okinawa, he was hit by artillery fire, awoke and saw 
that his right ear had bled and he lost right ear hearing, 
the same night that [redacted] was killed near him.  He told 
his sergeant but it was not put in his service records.  The 
veteran reported other incidents of acoustic trauma in 
service, but denied temporary deafness or bleeding and said 
he reported his right ear hearing loss at discharge.  Post 
service, the veteran noticed hearing problems right after 
service, experienced high pitched-ringing and eardrops were 
prescribed.  The veteran reported his hearing loss when first 
examined at the VA medical center (evidently at Sioux Falls) 
approximately twenty years earlier.  He was a farmer, denied 
working around heavy equipment and said he did cement 
finishing that was not noisy.  Currently, he indicated 
soreness behind his right ear and had started to wear hearing 
aids two weeks earlier. 
  
March 1999 memoranda in the file indicate that the veteran's 
medical records from the VA medical center at Fort Meade, 
South Dakota, were transferred to Fargo (VA M & ROC) in 
December 1987.  A response to the request for records of his 
treatment for hearing loss from 1946 to 1977 at the Fargo VA 
M & ROC, noted that there was no indication that any old 
records were sent to the FRC (Federal Records Center).  

Analysis

According to 38 U.S.C.A. §§ 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of organic disease of 
the nervous system (e.g., sensorineural hearing loss) in 
service, its incurrence in service will be presumed if it was 
manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1999 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d);  
see generally Peters v. Brown, 6 Vet. App. 540, 543 (1994); 
see also Arms v. West, 12 Vet. App. 188 (1999).  The effect 
of this law is that service connection will not be precluded 
for combat veterans simply because of the absence of notation 
of a claimed disability in the official service records.  
However, the law does not create a presumption of service 
connection, and service connection remains a question that 
must be decided based on all the evidence in the individual 
case.  See Smith v. Derwinski, 2 Vet. App. 137 (1992).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss may not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley (citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  See 
also 38 C.F.R. § 3.385, discussed infra.

The veteran has asserted that he was exposed to combat when 
he served during World War II, and his Report of Discharge or 
Transfer (DD Form 214) indicates that his awards and 
decorations include the Purple Heart and Combat Infantryman 
Badge.  The Board would concede that he is entitled to the 
special considerations provided combat veterans.  38 U.S.C.A. 
§ 1154(b); Collette v. Brown, 82 F.3d 389 (1996).

Although the veteran contends that his right ear hearing loss 
is directly related to active service, the evidence of record 
from service, namely morning reports, does not support his 
report of a right ear injury with hearing loss in service.  
He denied in-service treatment for the injury, although he 
testified that he reported his right ear hearing loss at 
discharge.

The veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  There is no 
evidence of any treatment for a hearing loss during service.  
By virtue of his combat service the Board recognizes that the 
veteran was exposed to acoustic trauma during World War II.  
38 U.S.C.A. § 1154(b).  The veteran recalls having a hearing 
problem after artillery noise exposure and said he reported 
it when examined for discharge.  Nevertheless, the first post 
service indication of any hearing problem was in 1977, over 
thirty years after service, and the first post service 
audiogram reflecting hearing loss was from 1996, more than 
fifty years after service.  While 38 C.F.R. § 3.385 does not 
bar service connection for hearing loss, it does not compel 
service connection either, even though the veteran currently 
meets its criteria.  Ledford v. Derwinski, 3 Vet. App. at 89.  
Further, in May 1998, a VA audiologist who reviewed the 
veteran's records concluded that that it was doubtful that 
the veteran's mild to severe mixed bilateral hearing loss was 
related to military service.  According to the VA 
audiologist, the veteran's type of hearing loss was 
inconsistent with the type and degree of loss expected, based 
on the veteran's report of a single artillery incident that 
affected only his right ear.  Too, the hearing loss was 
bilateral, not unilateral (as asserted by the veteran).  The 
audiologist also noted the veteran's "inordinate" delay of 
30 to 50 years in reporting his hearing loss and significant 
occupational noise exposure as a farmer that may have 
contributed to his hearing loss.  The preponderance of 
evidence is against the veteran's claim.  Accordingly, as it 
has not been shown that the veteran's right ear hearing loss 
is related to service or any incident thereof, service 
connection for right ear hearing loss must be denied.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.385.  The 
evidence is no so evenly balanced that there is any doubt as 
to any material issue. 38 U.S.C.A. § 5107(b).


ORDER

Service connection is denied for right ear hearing loss.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

